Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed February 4, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Claim Objections
Claim 12 is objected to because at line 19, “an exterior” should be changed to “the exterior”.

Claim Rejections - 35 USC § 112
Claims 1, 4, 6-12 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 & 12 recite the limitation, “a first thickness along the first functional area towards a first thickness of the first functional area”.  It’s meaning is unknown.
Claims 1, 7 & 12 recite the limitation, “a second thickness along the second functional area towards a second thickness of the second functional area”.  It’s meaning is unknown.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 7-12 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka, US 2008/0176663.  At Figs. 4 & 5, Hatanaka shows a drive shaft assembly, comprising:
an elongate member (10) having an exterior surface that is disposed about an axis; and
a tuned absorber assembly (44), comprising:
a mass (46) at least partially disposed about the exterior surface;
a sleeve (22) extending axially between a first sleeve end (30a) and a second sleeve end (30b) and radially extending between an interior sleeve surface (32) and an exterior sleeve surface, the sleeve defining a pocket for receiving the mass and a recess (40) for spacing the mass apart from the exterior surface of the elongate member;
a first sleeve neck extending from the first sleeve end and a first functional area (52a) extending between the first sleeve neck and the pocket;
a second sleeve neck extending from the second sleeve end and a second functional (52b) area extending between the second sleeve neck and the pocket;

wherein the interior sleeve surface engages the exterior surface of the elongate member along the second sleeve neck and extends at a second thickness(Tb) along the second functional area towards a second thickness (Tb) of the second functional area, the first thickness and second thickness being different (paragraph 0057); and
a first clamp (38) that is disposed in first receiving recess (34) about the first sleeve neck that extends between the first sleeve end and the first functional area to operatively connect the tuned absorber assembly to the elongate member.
At paragraph 0057. Hatanaka discloses the first thickness (Ta) defines a first spring rate (Ka) and the second thickness (Tb) defines a second spring rate (Kb) different than the first thickness first spring rate.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6-12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, US 5,884,902.  Hamada discloses a drive shaft assembly, comprising:
an elongate member (12) having an exterior surface that is disposed about an axis; and
a tuned absorber assembly (10, 60), comprising:
a mass (14, 20) at least partially disposed about the exterior surface;
a sleeve (16, 22) extending axially between a first sleeve end and a second sleeve end and radially extending between an interior sleeve surface and an exterior sleeve surface, the 
a first sleeve neck extending from the first sleeve end and a first functional area (61c) extending between the first sleeve neck and the pocket;
a second sleeve neck extending from the second sleeve end and a second functional area (61d) extending between the second sleeve neck and the pocket;
wherein the interior sleeve surface engages the exterior surface of the elongate member along the first and second sleeve necks,
a clamp (see “belt” at col. 6, line 25) is disposed at each sleeve end;
wherein the first functional area defines a first spring rate and the second functional area defines a second spring rate different than the first functional area first spring rate (col. 10, lines 28-32).
Hamada does not expressly disclose the first and second functional areas (61c, 61d) having different thicknesses.  However, Hamada does expressly disclose the first and second functional areas having different spring rates despite being made from the same material (col. 10, lines 27-33).  As such it would have been obvious to one of ordinary skill in the art to make the first and second functional areas with different thickness in order to provide them with the different spring rates while still being made from the same material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679